DETAILED ACTION
Election/Restrictions
Upon further consideration by the examiner, the restriction requirement in the previous office action has been withdrawn.  It was determined that the search for the all of the claims was done without serious burden.
Accordingly, Claims 1 through 20 are pending.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0023] of the specification, reference is made to Figures 200, 300, 400, and 500.  There are no listing for such figures.  It appears that the reference should be made to Figures 2 through 5, respectively.
Appropriate correction is required.

Claim Objections
Claims 2, 5, 9, 10, 14 and 17 through 19 are objected to because of the following informalities.  
The following changes are recommended to correct minor informalities with the claim language by ensuring that certain terms or phrase are recited consistently throughout all of the claims.  In no way do these changes affect the scope of the claimed invention.
In Claim 2, “a rail stitch” (line 1) should be changed to –the rail stitch--.
In Claim 5, --the—should be inserted before “rail stich” (line 2).
In Claim 9, “the position” (line 2) should be changed to –a position--; --the—should be inserted before “one or more” (line 3); and --the—should be inserted before “one or more” (line 4).
In Claim 10, --the—should be inserted before “one or more” (line 3); and --the—should be inserted before “one or more” (line 4).
In Claim 14, “the position” (line 2) should be changed to –a position--; --the—should be inserted before “one or more” (line 3); and --the—should be inserted before “one or more” (line 4).
In Claim 17, --the—should be inserted before “one or more” (line 15); and --the—should be inserted before “one or more” (line 16).
In Claim 18, “the position” (line 2) should be changed to –a position--.
In Claim 19, --the—should be inserted before “one or more” (line 3); and --the—should be inserted before “one or more” (line 4).
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  The closest prior art is directed to U.S. Publication 2003/0023937 to McManus et al (hereinafter “MacManus”).
MacManus discloses a method comprising:
providing multiple rows of cells having porosity segments comprising a first row of cells (upper 260, in Fig. 14) having first porosity segments and a second row of cells (lower 260, in Fig. 14) having second porosity segments (e.g. ¶ [0053]); and
providing multiple power distribution rails for the multiple rows of cells having a first power distribution rail (upper 262, in Fig. 14) and a second power distribution rail (lower 262) disposed adjacent to the first row of cells and the second row of cells. 
Nowhere does MacManus mention that the second row of cells having second porosity segments are arranged differently than the first porosity of segments [as required in Claim 1].
Furthermore, MacManus does not teach adjusting position of the second row of cells with respect to the first row of cells to align one or more of the second porosity segments with one or more of the first porosity segments to enable rail stitch insertion between the first power distribution rail and the second power distribution rail [also required by Claim 1].
MacManus also does not teach any blockage segments for the first row of cells and the second row of cells, respectively.  Thus, MacManus does not teach that the second porosity segments and the second blockage segments are offset from the first porosity segments and the first blockage segments [as required in each of Claims 12 and 17].
It would not be obvious to modify MacManus by adding such features above because to do so would destroy the overall method of MacManus.
Accordingly, Claims 1 through 20 have been allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Japanese Patent Publication JP 2007-243093 has been cited as being relevant subject matter that discloses rows of cells (101, in Figs. 3a to 3c) and power distribution rails (106).

This application is in condition for allowance except for the following formal matters:  to correct the informalities above regarding the specification and claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896